UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 30, 2013 PRIVATEBANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-34066 36-3681151 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 120 S. LaSalle Chicago, Illinois (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(312) 564-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): [] Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01REGULATION FD DISCLOSURE On January 30, 2013, PrivateBancorp, Inc. announced that its board of directors declared a quarterly cash dividend of $0.01 per share payable on March 29, 2013, to stockholders of record on March 15, 2013. Attached as Exhibit 99.1 is a copy of the press release relating to the announcement, which is incorporated herein by reference. Note: the information in this report (including the exhibits) is furnished pursuant to Item 7.01 and shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. This report will not be deemed a determination or an admission as to the materiality of any information in the report that is required to be disclosed solely by Regulation FD. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. Exhibit Description Press Release dated January 30, 2013 (furnished with the SEC as part of this Form 8-K) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 30, 2013 PRIVATEBANCORP, INC. By:/s/ Kevin M. Killips Kevin M. Killips Chief Financial Officer INDEX TO EXHIBITS Exhibit Description Press Release dated January 30, 2013 (furnished with the SEC as part of this Form 8-K)
